Citation Nr: 1704262	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of rectal cancer, to include as secondary to service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding, and/or exposure to herbicides.  

2.  Entitlement to service connection for residuals of renal cancer, to include as secondary to service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, and/or exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1.  The Veteran had active service from December 1965 to December 1968, during which time he served aboard the USS MARS, which conducted numerous shore supply replenishments at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from May 1965 to November 1972, with evidence of crew members going ashore.  The Veteran contends that he went ashore and is presumed to have been exposed to herbicides.  

2.   Neither rectal cancer nor renal cancer are among the recognized diseases associated with exposure to herbicides under 38 C.F.R. § 3.309 (e).

3.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's rectal cancer is related to active service or related to his service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding.  

4.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's renal cancer is related to active service or his service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of rectal cancer, to include as secondary to service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding, and/or exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for residuals of renal cancer, to include as secondary to service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, and/or exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  A November 2013 VA letter advised the Veteran of the regulations pertinent to secondary service connection.  To the extent that the November 2013 letter was sent after initial adjudication of the claims, the claims were readjudicated by a June 2016 Supplemental Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has been satisfied in this case.  The claims folder includes the Veteran's service treatment records and identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this respect, the Board's November 2013 remand requested that the Veteran be provided a VA letter and asked to identify and complete any authorization form to release records to VA.  The Veteran was provided a VA letter in November 2013, to include authorization forms.  Private medical treatment records were received by VA in November 2013, but the Veteran did not complete any forms concerning private medical treatment.  The Board's remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, updated VA medical treatment records from the Denver VA Medical Center, to include community based outpatient clinics, from January 2012 were obtained and associated with the claims folder in accordance with the Board's November 2013 remand.  See Stegall, id.  

In November 2013, the Board also remanded the Veteran's claims to obtain a VA medical examination.  The Veteran was provided a VA medical examination in February 2014.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The February 2014 VA examination report shows that the VA examiner reviewed the Veteran's claims folder, completed a clinical examination of the Veteran, and expressed opinions with supporting rationale as to the etiology of rectal cancer, to include whether it was related to active service and/or related to chronic disability manifested by gastrointestinal/rectal bleeding, and the etiology of renal cancer, to include whether it was related to active service and/or related to chronic disability manifested by gastrointestinal/rectal bleeding.  The Board notes that the VA examiner did not specifically note the Veteran's statements regarding chronicity of rectal bleeding in the rationale for the opinions.  However, the VA examiner noted review of the claims folder, which included the Veteran's statements regarding the chronicity of his bleeding, and still provided negative opinions.  Specifically, the examiner found that there were no signs or symptoms of renal cancer prior to 2008, that an individual would not survive with rectal cancer for more than 30 years and there was no evidence of a rectal polyp during two rigid sigmoidoscopies and one colonoscopy completed during the time period of December 1972 to April 1973.  Accordingly, the Board finds that the February 2014 VA examiner's opinions are adequate and answered the questions posed by the Board's November 2013 remand.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2014, the Board remanded the Veteran's claims to obtain an addendum opinion.  In the remand, the Board asked the VA examiner to express an opinion as to whether the claimed disabilities, to include the chronic disability manifested by gastrointestinal/rectal bleeding (subsequently granted by the Board in a June 2015 decision) were related to service, to include in-service exposure to herbicides.  The VA examiner was asked to consider the Veteran's reports of continuity of symptomatology during and since service with respect to rectal bleeding.  An addendum opinion was provided in December 2014.  The VA examiner opined that the claimed disabilities, including the chronic disability manifested by gastrointestinal/rectal bleeding, were less likely than not due to or a result of in-service exposure to herbicides, or otherwise due to service.  In the rationale for the expressed opinion, the examiner explained that the Veteran's statements of chronic symptoms of rectal bleeding since service were not supported by the medical record, noting that the service medical treatment records were absent for any indication of rectal bleeding and there was no medical record of rectal bleeding from 1976 to 1999.  The examiner then stated that to date, there was no medical evidence of a causal or even a statistical association between tactical herbicides (Agent Orange) and rectal cancer or kidney cancer.  The Board finds that the December 2014 VA examiner's opinion is adequate concerning whether the claimed rectal or kidney (renal) cancer are related to in-service exposure to herbicides.  As will be discussed in the decision below, the Board finds that the Veteran's reports of chronic bleeding since active service are competent and credible, which is in contrast to the December 2014 VA examiner's opinion.  Even so, concerning the Veteran's theory that the rectal cancer and renal cancer are related to (i.e. proximately due to or chronically aggravated by) the chronic bleeding, the Board finds that the February 2014 VA examiner's opinion was adequate and addressed this theory as to etiology.  The February 2014 VA examiner reviewed the claims folder, which included the Veteran's reports of chronic bleeding, and stated that an individual would not survive with rectal cancer for decades, no polyps were discovered after testing completed during the period of 1972 to 1973 and cancer was not discovered until 1999.  Concerning the renal cancer, the February 2014 VA examiner noted that the renal cancer was discovered in 2008 and there were "no signs or symptoms" of renal cancer prior to that date, and that there had been no recurrence of renal cancer since a 2008 nephrectomy.  The Board finds that the February 2014 VA examiner's opinion adequately addressed whether the claimed disabilities are related to active service, or whether proximately due to, or chronically aggravated by, any chronic bleeding.  Consequently, the Board concludes that the December 2014 VA addendum opinion is adequate concerning whether the Veteran's claimed disabilities are related to service, to include exposure to herbicides, or secondary to service-connected disability, and substantially complies with the Board's October 2014 remand directive.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Stegall, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran for information regarding any potentially outstanding evidence.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

VA regulations also provide that specified diseases associated with exposure to Agent Orange, listed at 38 C.F.R. § 3.309 (e), will be considered to have been incurred in or aggravated by service under the circumstances outlined in the regulation even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iii).

VA must consider in this case whether the Veteran is entitled to the presumption of exposure to an herbicide agent under the provisions of 38 C.F.R. § 3.307 (a)(6) or whether there has otherwise been demonstration of exposure to an herbicide agent during service, consistent with Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the provisions of 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims folder.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Analysis

The Veteran contends that his rectal cancer and renal cancer are related to active service, to include exposure to herbicides, and/or related to his service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding.  

In March 2013, the Veteran testified before the undersigned VLJ.  The Veteran testified that he began to notice bleeding in 1968 during his period of active service.  He stated that he did not seek medical care at the time because he was afraid to find out about it.  He stated that he finally sought treatment for the first time at the Long Beach VA Medical Center (VAMC) in 1972.  The Veteran's representative noted that the Veteran and his spouse believed that the renal cancer was also related to his gastrointestinal/rectal bleeding.  

In this case, concerning his reported in-service exposure to herbicides, the Veteran's service personnel records show that he served during the requisite time period of January 9, 1962 to May 7, 1975, and served aboard the USS MARS.  As noted by the March 2014 Memorandum prepared by the local JSRRC Coordinator, the Agent Orange: Alphabetized Ships List showed that the USS MARS conducted numerous on shore supply replenishments at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from May 1965 to November 1972 with evidence of crew members going ashore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; http://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp.  The Veteran contends that he went ashore in Da Nang, Vietnam when serving on the USS MARS.  Accordingly, the Board finds that the Veteran was exposed to herbicides during his active service.  However, service connection on a presumptive basis is not warranted for rectal cancer or renal cancer.  Neither rectal cancer nor renal cancer are recognized as one of the enumerated conditions under 38 C.F.R. § 3.309(e) as diseases associated with exposure to certain herbicide agents.  Service connection on a presumptive basis is not warranted.    

Nevertheless, the Veteran is not precluded from establishing service connection on a nonpresumptive basis of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service medical treatment records are absent for any indication of rectal cancer or renal cancer.  In addition, the service medical treatment records do not reflect any complaints or notations of bleeding from the rectum.  

In a Veteran's Application for Compensation and/or Pension received by VA in June 1973, the Veteran reported that his internal bleeding started when he got out of service, but got really bad in December of 1972.  The Veteran and his wife testified that the bleeding went on for decades until they sought treatment in 1999, when he was diagnosed with rectal cancer.  Concerning renal cancer, the Veteran stated that he was diagnosed in 2008 and there was a possibility of it being metastatic from the rectal cancer.

A VA hospital summary from Long Beach VAMC shows that the Veteran was admitted on December 27, 1972 and discharged on January 11, 1973.  The diagnosis was lower gastrointestinal bleeding, site not determined.  The Veteran reported having similar bouts of rectal bleeding for the past four years, every one to three months on the average, 2 to 3 days in duration that stop suddenly.  A sigmoidoscopy on December 28, 1972 failed to reveal any pathology.  An upper G.I. series on January 1, 1973 was reported as a normal study.  

A VA hospital summary from Long Beach VAMC shows that the Veteran was admitted on January 18, 2973 and discharged on January 29, 1973.  The diagnosis was lower gastrointestinal bleeding, etiology undetermined.  The operations and procedures performed during the current admission included colonoscopy and aortic angiogram.  Rectal examination was within normal limits.  The colonoscopy revealed no pathological finding.  

A VA hospital summary from Long Beach VAMC shows that the Veteran was admitted on April 15, 1973 and discharged April 20, 1973.  The summary shows diagnoses of lower gastrointestinal bleeding, etiology unknown, and anemia due to bleeding.  The sigmoidoscopy did not show the source of bleeding.

The Veteran was provided a VA medical examination in December 2008.  Concerning the lower GI bleed, the Veteran noticed frequent rectal bleeding after discharge from service.  It became more prominent after service discharge.  He was treated in 1973, but no specific diagnosis was made.  The bleeding continued until he underwent colonoscopy in August 1999.  The examination revealed the presence of rectal carcinoma.  The examination report listed a diagnosis of chronic lower gastrointestinal bleeding of undetermined etiology.

A Report of General Information dated in April 2010 noted the Veteran's belief that the bleeding in service was a precursor to cancer.

In an April 2013 statement, the Veteran's spouse stated that the Veteran told her that he started spotting from his rectum in 1967 when he was in the Navy.  She stated that she met the Veteran in 1971 and did not know he had a bleeding problem for some time.  She stated that his bleeding continued and he finally sought care in 1972.  She stated that the Veteran underwent numerous tests with no "good results."  She indicated that after 1974, the Veteran was told by K. G., M.D., that he had small hemorrhoids.  She testified that she finally convinced the Veteran to go for treatment in 1999 for a fecal occult blood test.  A large mass was found and it was determined to be cancer.  She stated her belief that the spotting that started onboard the USS MARS in 1967 caused all of these events and changed the Veteran's health for all time.   

The Veteran was provided a VA medical examination in February 2014.  The claims folder was reviewed.  The patient medical history noted that the Veteran was treated at the Long Beach VAMC and was hospitalized three times for lower GI bleeding of unknown etiology.  He underwent a hemorrhoidal procedure in 1976, had a proctectomy with J pouch for rectal cancer, surgical hernia, abdominal wall circa with mesh circa 2005, surgery for fistula, abdominal adhesions, partial small bowel resection in 2008, surgery for persistent fistula, abdominal adhesions, and left nephrectomy for incidental renal cancer in May 2008.  The report listed diagnoses of lower gastrointestinal bleeding, unknown etiology 12/72 to 4/73, small hemorrhoids treated in 1976, rectal cancer 9/1999, resected 1/2000, no recurrence, and renal cell cancer, resected 5/2008, no recurrence.  

The February 2014 examination report specific to rectal and anus conditions discussed the medical history pertinent to rectal cancer.  The examiner noted that the Veteran reported no rectal bleeding during his three years of active service and his examination in December 1968 was normal.  In December 1972, he presented to Long Beach VAMC with a five day history of large volume, bright red rectal bleeding.  He had a normal rigid sigmoidectomy, barium enema and upper endoscopy and upper GI series.  He was discharged in January 1973 with a diagnosis of lower GI bleeding, site not determined.  He was readmitted in January 1973 with recurrent lower GI bleeding.  An angiogram (SMA and IMA) was normal.  He was discharged in January 1973 with a diagnosis of lower GI bleeding, etiology undetermined.  He returned with recurrent rectal bleeding in April 1973.  The Veteran was found to be anemic and was transfused four units of blood.  The diagnosis again was lower GI bleeding.  He was discharged in April 1973.  He had recurrent episodes of minor rectal bleeding for another three years until he saw a physician in 1976 who did a sigmoidoscopy and found small hemorrhoids, which he removed.  The Veteran reported intermittent small volume rectal bleeding after the hemorrhoidal procedure.  From 1973 until his surgery for rectal cancer in 2000, he was not hospitalized or given a blood transfusion.  He was diagnosed with rectal cancer in 1999 after presenting with a two month history of rectal bleeding.  He underwent neoadjuvant chemoradiation for ten weeks to shrink the tumor.  In January 2000, he had a total proctectomy with a colonic J-pouch and diverting ileostomy which was subsequently taken down about six months later.  The pathology of the rectal cancer was a well differentiated adenocarcinoma.  

The February 2014 VA examiner was asked to opine as to whether it was "at least as likely as not" that the rectal cancer was etiologically related to the Veteran's active service.  The examiner opined that it was "less likely as not" that rectal cancer was etiologically related to service.  The examiner's rationale was that rectal cancer diagnosed in 1999 would not have been present during active service.  Given the pathobiology of colorectal cancer, an individual would not survive with rectal cancer for 30 years.  The examiner explained that the vast majority of colorectal cancers follow a polyp to cancer sequence with the occurrence of a polyp (benign tumor) preceding the cancer.  It was possible for a polyp to be present for years before transforming, through successive genetic mutation or epigenetic changes, into cancer, although, for this to occur over a 30 year time span would be highly unusual.  The examiner noted that there was no rectal polyp seen during two rigid sigmoidoscopies and one colonoscopy in 12/72 to 4/73.  Also, no rectal polyp was seen at the time of his evaluation in 1976 when small hemorrhoids were noted and treated.  The examiner was also asked to express an opinion as to whether rectal cancer was proximately due to or chronically aggravated by a chronic disability manifested by lower gastrointestinal/rectal bleeding.  The examiner opined that it was "less likely than not" that the rectal cancer was proximately due to, the result of, or aggravated by the lower gastrointestinal/rectal bleeding.  The examiner's rationale was that colorectal cancer was not caused by gastrointestinal/rectal bleeding.  It was noted that colorectal cancer can cause bleeding, but typically the bleeding is occult slow bleeding (presenting as iron deficiency anemia) or over small volume bleeding and rarely caused large volume bleeding.  

Concerning residuals of renal cancer, the February 2014 examination report specific to kidney conditions, shows a diagnosis of neoplasm of the kidney.  With respect to the medical history, an incidental 2.6 x 1.8 cm. renal mass was seen on abdominal CT scan in May 2008 which was done to look for a recurrent abdominal abscess.  The examiner stated that the Veteran had no signs or symptoms of renal cancer prior to the CT scan.  The Veteran underwent left nephrectomy in May 2008 by a urologist at the same time when he had the repeat laparotomy with lysis of abdominal adhesions and partial resection of the mid-small intestine.  There has been no recurrence of the renal cell cancer.  He remained asymptomatic.  

Concerning renal cancer, the examiner opined that it was less likely than not that the renal cancer was related to active service.  The rationale was that the renal cancer was an incidental finding seen on an abdominal CT scan in May 2008 which was done for another reason.  The examiner stated that the Veteran had no signs or symptoms of renal cancer prior to the CT scan.  He underwent left nephrectomy in May 2008, by a urologist, and had not had recurrence of the renal cell cancer since that time.  The examiner also opined that it was "less likely as not" that the renal cancer was proximately due to, the result of, or chronically aggravated by lower gastrointestinal bleeding, and/or rectal cancer, to include metastasis.  The examiner explained that the renal cell cancer of the left kidney was an incidental finding seen on abdominal CT scan in May 2008, which was done for another reason.  The Veteran had no symptoms or signs of a renal cancer prior to the CT scan.  The renal cell cancer had no relationship to the rectal cancer or the lower GI bleeding in 1972 to 1973.  It was a primary kidney cancer and not a metastatic cancer from the rectal cancer.  One of the cancers would not cause or aggravate the other cancer.  The two cancers were independent conditions.  

An addendum opinion was obtained in December 2014.  The claims folder was reviewed.  The examiner noted that the Veteran's statements regarding continuity of symptomatology of rectal bleeding during and since service were considered.  The examiner was asked to express an opinion as to whether the claimed chronic disability manifested by lower gastrointestinal/rectal bleeding, residuals of rectal cancer, and/or residuals of rectal cancer with left nephrectomy were due to or a result of in-service exposure to herbicides or otherwise due to active service.  

The examiner opined that it was "less likely as not" that a chronic disability manifested by lower gastrointestinal/rectal bleeding, residuals of rectal cancer, and/or residuals of renal cancer, were due to or the result of in-service exposure to herbicides or otherwise due to military service.  The rationale for the opinion noted that review of the Veteran's service medical treatment records indicated that the Veteran reported no rectal bleeding during his three years of active service from December 1965 to December 1968.  His separation examination in December 1968 was normal.  There was no report of rectal bleeding at the time of the separation examination.  He presented for the first time with rectal bleeding in December 1972 at the Long Beach VAMC with a five day history of large volume, bright red rectal bleeding.  Although the Veteran asserted continuity of symptomatology during and since service, there was "only the episode of rectal bleeding from December 1972 to April 1973" as documented in the Long Beach VAMC medical records.  There was no medical record of the hemorrhoidal bleeding in 1976 and no record of rectal bleeding from 1976 to the time of the colonoscopy in September 1999.  The examiner noted that a continuity of symptomatology from during service and since service with rectal bleeding was not supported by the medical record.  In addition, the examiner opined that "to date" there was no medical evidence of a causal or even a statistical association between tactical herbicides and rectal cancer or kidney cancer (U.S. National Library of Medicine - Toxicology Data Network.).  

Analysis

Rectal Cancer

First, concerning the claim for service connection for rectal cancer, to include as due to exposure to herbicides, or as proximately due to, or chronically aggravated by, service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding, the Board finds that service connection is not warranted.  

With respect to service connection on a direct-incurrence basis, the service medical treatment records are absent for any report of rectal bleeding or rectal cancer.  However, the Board acknowledges the Veteran's reports of rectal bleeding during and since service and the Veteran's wife's statement regarding the chronic nature of his rectal bleeding.  In addition, the Board observes that when the Veteran sought medical treatment for bleeding in 1972, he reported a history dating back four years, coincident with the period of active service.  The Board finds the statements to be competent and credible concerning the chronicity of his rectal bleeding.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board recognizes the Veteran's contention that the bleeding was a precursor of cancer and/or that the rectal cancer was related to his in-service exposure to herbicides.  However, the Board assigns great probative value to the February 2014 VA examiner's opinion and the December 2014 VA examiner's opinion as to the etiology of the Veteran's rectal cancer.  

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

As discussed above, the February 2014 VA examiner reviewed the claims folder, examined the Veteran, and expressed an opinion that it was "less likely as not" that rectal cancer was etiologically related to service.  The Board attaches great probative value to the February 2014 VA examiner's opinion concerning the relationship between the rectal cancer and active service as the VA examiner explained the pathobiology of colorectal cancer, that the vast majority of colorectal cancers follow a polyp to cancer sequence with the occurrence of a polyp preceding the cancer and that for a polyp to be present for over 30 years would be highly unusual.  In addition, the examiner cited to the specific evidence reviewed including the fact that no rectal polyp was seen during testing completed from December 1972 to April 1973.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Further, concerning the contention that rectal cancer was related to the Veteran's in-service exposure to herbicides, the Board attaches great probative value to the December 2014 VA examiner's opinion.  The December 2014 VA examiner reviewed the claims folder and expressed a negative opinion, citing to treatise evidence to support the opinion that there was no medical evidence of a causal or even a statistical association between tactical herbicides and rectal cancer or kidney cancer.  See Nieves, supra.  

The Board acknowledges the Veteran's belief that he experienced symptoms of rectal cancer during his period of active service.  However, the Veteran has not been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis of cancer, or opine as to whether his cancer is related to active service, to include exposure to herbicides, or proximately due to or chronically aggravated by rectal bleeding.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, such as rectal bleeding, the diagnosis or etiology pertaining to rectal cancer involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rectal cancer is not one susceptible to lay diagnosis or lay opinion regarding etiology.  The Board finds that the Veteran is not competent to diagnose himself with cancer nor is he competent to express an opinion as to its etiology and his statements are not probative as to whether his rectal cancer is related to active service or secondary to service-connected rectal bleeding.    

Likewise, the Board recognizes the Veteran's spouse's testimony that she was a public educator for the Colorado Department of Public Health and Environment for 18 years.  She stated that she worked primarily with women who had breast and cervical cancer so she had more extensive knowledge than a layperson would have.  However, concerning whether the Veteran had rectal cancer during active service or otherwise related to service, to include exposure to herbicides, and whether such cancer is proximately due to or chronically aggravated by rectal bleeding, she is not competent to render a diagnosis or to opine as to the etiology of the Veteran's rectal cancer.  As noted above, a diagnosis of cancer and etiology of rectal cancer is a complex medical question that cannot be resolved by the Veteran's spouse regardless of her experience as a public educator as this question requires special medical knowledge.  She has not been shown to have the requisite medical knowledge.  Accordingly, her statements are not competent as to when the Veteran had rectal cancer and the etiology of such cancer.  

Therefore, in this case, although the reports of chronic bleeding since service are considered competent and credible, the most probative medical evidence of record does not relate the Veteran's rectal cancer to his chronic bleeding since service nor does it otherwise relate his rectal cancer to active service, to include in-service exposure to herbicides.  Accordingly, service connection is not warranted for rectal cancer on a direct basis.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for rectal cancer is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102. 

The Board also finds that service connection on a secondary basis is not warranted for rectal cancer.  In this respect, the Veteran has contended that his rectal cancer was caused by his service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding.  

The February 2014 VA examiner was asked to address whether the Veteran's rectal cancer was proximately due to or aggravated by his service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding.  The VA examiner opined that it was "less likely than not" that the rectal cancer was proximately due to, the result of, or aggravated by the lower gastrointestinal/rectal bleeding.  The examiner's rationale was that colorectal cancer was not caused by gastrointestinal/rectal bleeding.  It was noted that colorectal cancer can cause bleeding, but typically the bleeding was occult slow bleeding (presenting as iron deficiency anemia) over small volume bleeding and rarely caused large volume bleeding.  To the extent it may be asserted that the opinion did not adequately address aggravation of rectal cancer by rectal bleeding, the Veteran has not contended such in regard to his claim.  The Board assigns great probative value to the February 2014 VA examiner's opinion as the examiner reviewed the claims folder, has medical knowledge and expertise, and provided a supporting rationale for the opinion.  See Nieves, supra.  

The Board recognizes the Veteran's statements and his wife's statements regarding the alleged relationship between his service-connected disability and rectal cancer.  However, despite the Veteran's wife's work as an educator, neither the Veteran nor his wife has been shown to possess the requisite medical expertise or knowledge to provide an opinion as to the etiology of his rectal cancer.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, their statements as to the etiology of rectal cancer are not competent.  

In light of the above, service connection for rectal cancer on a secondary basis is denied.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for rectal cancer is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

Renal Cancer

Turning to renal cancer, the record shows that the Veteran was diagnosed with renal cancer in 2008.  He has expressed the belief that renal cancer is directly related to service, to include his reports of rectal bleeding and in-service exposure to herbicides.  The Board finds that service connection is not warranted on a direct or secondary basis.  

The service medical treatment records are absent for any indication of renal cancer or symptoms related to the Veteran's kidneys.  In addition, there is no diagnosis of renal cancer until decades after separation from active service.  

With respect to the etiology of the Veteran's renal cancer, the Board assigns great probative value to the February 2014 VA examiner's opinion.  The February 2014 VA examiner reviewed the claims folder, examined the Veteran, and opined that it was "less likely than not" that the renal cancer was related to active service.  The examiner explained that the renal cancer was an incidental finding seen on an abdominal CT scan in May 2008 which was done for another reason.  The examiner stated that the Veteran had no signs or symptoms of renal cancer prior to the CT scan.  

With respect to any relationship between the renal cancer and the in-service exposure to herbicides, the December 2014 VA examiner's opinion is entitled to great probative value.  As noted above, the examiner provided a negative opinion and cited to medical evidence to support the opinion that there was no medical evidence of a causal or even a statistical association between tactical herbicides and rectal cancer or kidney cancer.  

The Board recognizes the statements of the Veteran and his wife concerning the nature and etiology of his renal cancer.  However, despite the Veteran's wife's work as an educator, neither the Veteran nor his wife has been shown to possess the requisite medical expertise or knowledge to provide an opinion as to the etiology of his renal cancer as such is a complex medical issue.  Accordingly, their statements as to the etiology of renal cancer are not competent.  See Kahana, 24 Vet. App. 428, 435 (2011).  Moreover, the Board assigns greater probative value to the VA opinions of record, which noted that there were no signs or symptoms of renal cancer prior to diagnosis in 2008 and no medical evidence of a causal or even a statistical association between tactical herbicides and kidney cancer.  

Accordingly, the most probative medical evidence of record does not support finding that the Veteran's renal cancer is related to active service.  Service connection is not warranted on a direct basis.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for renal cancer is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

Turning to service connection on a secondary basis, the Veteran contends that his renal cancer was caused by his service-connected chronic disability manifested by gastrointestinal/rectal bleeding.  

In this respect, the February 2014 VA examiner opined that it was "less likely as not" that the renal cancer was proximately due to, the result of, or chronically aggravated by lower gastrointestinal bleeding, and/or rectal cancer, to include metastasis.  The examiner explained that the renal cell cancer of the left kidney was an incidental finding seen on abdominal CT scan in May 2008, which was done for another reason.  The Veteran had no symptoms or signs of a renal cancer prior to the CT scan and the renal cell cancer had no relationship to the rectal cancer or the lower GI bleeding from 1972 to 1973.  To the extent it may be asserted that the opinion did not adequately address aggravation of renal cancer by service-connected rectal bleeding, the Veteran has not contended such in regard to his claim.  The Board assigns great probative value to the VA examiner's opinion as the examiner addressed the evidence of record and determined that there was no relationship between the renal cancer and the lower GI bleeding.  

The Board recognizes the statements of the Veteran and his wife concerning the nature and etiology of his renal cancer.  However, despite the Veteran's wife's work as an educator, neither the Veteran nor his wife has been shown to possess the requisite medical expertise or knowledge to provide an opinion as to the etiology of his renal cancer.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, their statements as to the etiology of renal cancer are not competent.  

In light of the above, service connection for renal cancer is not warranted on a secondary basis.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for renal cancer is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

Finally, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The evidence does not reflect the presence of a malignant tumor manifest to a compensable degree within one year from termination of service.  Service connection on a presumptive basis for a chronic disease is not warranted for rectal or renal cancer.  


ORDER

Entitlement to service connection for residuals of rectal cancer, to include as secondary to service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding and/or exposure to herbicides, is denied.  

Entitlement to service connection for residuals of renal cancer, to include as secondary to service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, and/or exposure to herbicides, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


